                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE


UNITED STATES OF AMERICA,                         )
                                                  )
             Plaintiff,                           )
                                                  )
v.                                                )   No. 3:16-CR-00146
                                                  )   Judge Reeves
WILLIAM JONES,                                    )
                                                  )
             Defendant.                           )


                          MEMORANDUM AND ORDER


      This matter is before the court on the defendant’s pro se motion for a

recommendation that six months of his sentence be served at a community corrections

center (halfway house) [R. 91]. Defendant states that the court may grant his request

pursuant to the Second Chance Act, 18 U.S.C. § 3621(b)(4)(B).

      Defendant was sentenced to 24 months imprisonment, followed by one year of

supervised release, for aggravated identity theft. Defendant’s projected release date is

August 28, 2019.

      The Second Chance Act of 2007 increases the possible duration of pre-release

placement in a community corrections center from six months to twelve months and

requires the Bureau of Prisons to make an individual determination that ensures any

placement is of sufficient duration to provide the inmate with the greatest likelihood of

successful reintegration into the community. See 18 U.S.C. § 3624.
      The court finds defendant’s motion well taken. Accordingly, for the good cause

stated, the motion is GRANTED, and the court RECOMMENDS that defendant be

allowed to spend six months of his sentence at a community corrections center. This is a

recommendation only, as the Bureau of Prisons retains discretion under the Second Chance

Act to decide whether and when the defendant should be placed in community

confinement. See Lovett v. Hogsten, 2009 WL 5851205 (6th Cir. Dec. 29, 2009).

      IT IS SO ORDERED.


                                        ______________________________________
                                        _____
                                            _______________
                                                          ________
                                                                 _______
                                                                       ____
                                        UNITED STATES
                                        UNITED  STAATESS DISTRICT
                                                         DIS
                                                           STRIC
                                                               CT JUDGE




                                           2
